UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6671



RICK WAYNE BOBLETT,

                                             Petitioner - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-95-489-R)


Submitted:   January 22, 1998             Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rick Wayne Boblett, Appellant Pro Se. Robert B. Condon, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of probable
cause to appeal and dismiss the appeal on the reasoning of the

district court. Boblett v. Virginia Dep't of Corrections, No. CA-
95-489-R (W.D. Va. Dec. 13, 1995). See Lindh v. Murphy, 521 U.S.

___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2